Citation Nr: 0606901	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  98-17 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to service connection for status post total 
hip arthroplasty as a result of avascular necrosis, left hip, 
claimed as a hip condition.  

3.  Entitlement to service connection for status post total 
hip arthroplasty as a result of avascular necrosis, right 
hip, claimed as a hip condition.

4.  Entitlement to service connection for a right shoulder 
condition.

5.  Entitlement to service connection for a left shoulder 
condition.

6.  Entitlement to service connection for polyarthritis of 
multiple joints to include knees, wrists, ankles, feet, and 
finger joints.  

7.  Entitlement to service connection for lupus, to include 
claim for systemic lupus erythematous.  

8.  Entitlement to an increased (compensable) evaluation for 
ganglion cyst of the right wrist.  

9.  Entitlement to an evaluation in excess of 10 percent for 
mechanical low back prior to March 12, 2001.  

10.  Entitlement to an increased evaluation for mechanical 
low back pain to include bilateral foraminal stenosis, L2-3 
and L3-4, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from May 1984 to 
April 1988 and additional service in the Naval Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  

This matter was previously before the Board in August 1998 
and October 2002.

The veteran appeared at hearings before a local hearing 
officer at the RO in November 1996 and February 2004.  

With regard to the issue of an increased evaluation for the 
veteran's service-connected low back disorder, the Board 
notes that this claim arose from an original denial of 
service connection for a low back disorder.  In a March 2002 
rating determination, the RO granted service connection for 
mechanical low back pain and assigned a 10 percent disability 
evaluation effective June 12, 1995.  Thereafter, the veteran 
expressed disagreement with the assigned disability 
evaluation.  

In an October 2005 rating determination, the RO increased the 
evaluation for the back disability to 40 percent effective 
March 12, 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.


REMAND

On a VA Form 9, dated in May 2005, the veteran checked the 
box indicating that he desired to have a hearing at a local 
office VA office before a Member of the Board (Veterans Law 
Judge).  The veteran is entitled to such a hearing.  
38 C.F.R. §§ 20.700, 20.703 (2005).

To date, the veteran has not been afforded this hearing.  

In order to comply with duty to assist and due process 
requirements, this case is REMANDED for the following:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

